Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-25  have been submitted for examination
Claims 1-25 have been rejected
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Son US publication no. 2018/0053545 (Hereinafter Son).
2.	In regard to claim 1, Son teaches:
A method, comprising: 
 2identifying that a memory device configured for operating in a first mode for 3performing at least one single error correction (SEC) operation and a second mode for 4performing a single error correction double error detection (SECDED) operation is operating 5in the second mode;  6

receiving, by the memory device operating in the second mode, data over a 7channel;  8
(Figure 2, ref (120) and section [0049] in Son)
determining, by the memory device based at least in part on receiving the data 9over the channel, error detection information associated with the data using the SECDED 10operation;  11
(Figure 2, ref (120) & (400) and section [0049] in Son)
storing the data and the error detection information in an array of memory 12cells;  13
(Figure 2, ref (120) & (400) and sections [0049] – [0050] in Son)
retrieving the data and the error detection information from the array of 14memory cells; and  15
(Figure 9 and sections [0117]-[0119] in Son)
performing the SECDED operation on the data retrieved from the array of 16memory cells using the error detection information retrieved from the array of memory cells 17based at least in part on the memory device operating in the second mode.
(Figure 9 and sections [0117]-[0119] in Son)
3.	In regard to claim 2, Son teaches:
The method of claim 1, further comprising:  
2configuring the memory device for correcting errors in the data received from 3a host device based at least in part on identifying that the memory device is operating in the 4second mode, wherein performing the SECDED operation is based at least in part on 5configuring the memory device.
(Figure 2, ref (120) & (400) and section [0049] and Figure 8, ref.(471)..(47k) and sections [0112]-[0115] in Son)
4.	In regard to claim 3, Son teaches:
The method of claim 1, further comprising:  2
retrieving an indicator of a mode for operating the memory device from a 3mode register of the memory device, wherein identifying that that the memory device is 4operating in the second mode is based at least in part on retrieving the indicator from the 5mode register.
(Figure 8, ref. (SS) and sections [0114]-[0115] in Son)
5.	In regard to claim 4, Son teaches:
The method of claim 1, wherein the error detection information 2determined by the memory device comprises a codeword and one or more parity bits 3associated with portions of the data.
(Figures 8 & 9 and sections [0114]-[0118] in Son)
6.	In regard to claim 5, Son teaches:
The method of claim 4, further comprising:
identifying an error in the data retrieved from the array of memory cells based 3at least in part on the codeword included in the error detection information; and  4
determining a portion the data that includes the error based at least in part on a 5parity bit included in the error detection information.  
(Figure 7B and  sections [0106]-[0108] in Son)
7.	In regard to claim 6, Son teaches:
1The method of claim 1, wherein performing the SECDED operation 2further comprises: 
 3identifying a single-bit error in the data retrieved from the array of memory 4cells using the error detection information; and correcting the single-bit error in the data.
(Sections [0106]-[0108] in Son)
8.	In regard to claim 7, Son teaches: 
1 The method of claim 1, wherein performing the SECDED operation 2further comprises:  3
identifying a double-bit error in the data retrieved from the array of memory 4cells using the error detection information; and  5transmitting the data to another device with an indicator of the double-bit 6error.  
(Sections [0106]-[0108] in Son)
9.	In regard to claim 8, Son teaches:
1The method of claim 1, wherein the channel has sixteen conductive 2paths.
(Figures 11 & 12 in son)
10.	In regard to claim 9, Son teachers:
1The method of claim 1, wherein the error detection information 2determined by the memory device operating in the second mode comprises a first codeword 3associated with a first portion of the data and a second codeword associated with a second 4portion of the data.  
(Figures 8 & 9 and sections [0114]-[0118] in Son)
11.	In regard to claim 10, Son teaches:
1The method of claim 1, wherein a codeword included in the error  detection information is associated with all the data.
(Sections [0106]-[0108] in Son)
12.	In regard to claim 11, Son teaches:
The method of claim 1, further comprising: Attorney Docket No. P331.01 (88231.1711)Micron Ref. No. 2018-1801.00/US582
receiving, from a host device, an indicator requesting that the memory device 3operate in the second mode; and 4
switching from the first mode to the second mode based at least in part on 5receiving the indicator, wherein identifying that the memory device is operating in the second 6mode is based at least in part on switching from the first mode to the second mode.
(Figure 2, ref (120) & (400) and section [0049] and Figure 8, ref.(471)..(47k) and sections [0112]-[0115] in Son)
13.	In regard to claim 12, Son teaches:
The method of claim 1, wherein the error detection information 2associated with the data determined using the SECDED operation is stored in an area of the 3array of memory cells for storing error detection information associated with the data that is 4determined using an SEC operation.
(Figure 2, ref (120) & (400) and sections [0049] – [0050] in Son)
14.	Claims 13 and 21 are rejected for the same reasons as per claim 1.
15.	Claims 14-20 are rejected for the same reasons as per claims 2-9.
16.	Claims 22-25 are rejected for the same reasons as per claims 2-9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112